EXHIBIT 12.2 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 I, Rogério Leme Borges dos Santos, certify that: 1. I have reviewed this annual report on Form 20-F of Companhia Siderúrgica Nacional, as amended by this Amendment No. 1; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Dated:February 14 , 2013 By /s/ Rogério Leme Borges dos Santos Name: Rogério Leme Borges dos Santos Title: Controller / Principal Financial Officer
